Citation Nr: 1231050	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issue on appeal.  

The Veteran was provided with a VA examination in October 2008 regarding his service connection claim for hearing loss.  The Board finds that the rationale provided by the examiner is not adequate for rating purposes.  The examiner seemed to focus on the fact that the Veteran had a normal whisper test during the separation examination and that there was no evidence of hearing loss in his service treatment records.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has noted that whispered voice test did not exclude the possibility of hearing damage in the higher frequency ranges.  Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009).  The examiner's evaluation reveals bilateral hearing loss to include in the higher frequency ranges.  This high frequency hearing loss is the type of hearing deficiency that would not be revealed from a whispered voice test.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations at 12.  Thus, given the test protocol utilized during the Veteran' separation examination, there is no possibility that hearing evaluation would reveal any high frequency hearing loss.  In addition, the Veteran has reported that the onset of his hearing loss was in service.  See August 2008 claim and January 2009 notice of disagreement.  However, the examiner did not discuss this lay evidence as part of her rationale.  The Veteran is competent to report symptoms of decreased hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Lastly, the examiner reported that the Veteran described occupational and recreational noise exposure in support of her opinion; however, she did not discuss the Veteran's report of noise exposure due to artillery fire while serving as a gunner during active military service.  The Board notes that service connection may be granted if a disease or injury during service in part caused the current disorder.  Based on the foregoing, the Veteran should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological evaluation with respect to his service connection claim for bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should perform any medically indicated testing, including audiometric and speech recognition testing, and should note any reason for not reporting such test results.  The examiner should document the nature, extent and severity of exposure to loud noise during and after service, including as reportedby the Veteran.  After reviewing the record and examining the Veteran, the examiner should determine whether the Veteran's current hearing loss is at least as likely as not (i.e., a probability of 50 percent or more ) etiologically related to active military service to include acoustic trauma from artillery as a gunner.  A rationale should be provided for all opinions and it should reflect consideration of the Veteran's lay assertions of the onset of decreased hearing in service.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


